Exhibit 10.2

--------------------------------------------------------------------------------


       

--------------------------------------------------------------------------------

 


 


CREDIT AGREEMENT
 
among
 
AGL RESOURCES INC.,
 
as Guarantor,
 
AGL CAPITAL CORPORATION,
 
as Borrower,
 
The Several Lenders
 
from Time to Time Parties Hereto,
 
JPMorgan Chase Bank,
 
as Administrative Agent,
 
and
 
Morgan Stanley Senior Funding, Inc.,
 
as Syndication Agent
 
Dated as of October 22, 2004
 
J.P. Morgan Securities Inc.
 
and
 
Morgan Stanley Senior Funding, Inc.,
 
Joint Bookrunners and Joint Lead Arrangers
 




    
     

--------------------------------------------------------------------------------





Table of Contents
 
Page
 
 
SECTION 1.   DEFINITIONS

  1.1 Defined Terms

  1.2 Other Definitional Provisions

 
SECTION 2.   AMOUNT AND TERMS OF COMMITMENTS

  2.1 Commitments

  2.2 Procedure for Borrowing

  2.3 Evidence of Debt

  2.4 Facility Fees, etc.

  2.5 Termination or Reduction of Commitments

  2.6 Optional Prepayments

  2.7 Commitment Reductions; Mandatory Prepayments

  2.8 Conversion and Continuation Options

  2.9 Limitations on Eurodollar Tranches

  2.10 Interest Rates and Payment Dates

  2.11 Computation of Interest and Fees

  2.12 Inability to Determine Interest Rate

  2.13 Pro Rata Treatment and Payments

  2.14 Requirements of Law

  2.15 Taxes

  2.16 Indemnity

  2.17 Change of Lending Office

  2.18 Illegality

  2.19 Replacement of Lenders

 
SECTION 3.   REPRESENTATIONS AND WARRANTIES

  3.1 Financial Condition

  3.2 No Change

  3.3 Existence; Compliance with Law

  3.4 Power; Authorization; Enforceable Obligations

  3.5 No Legal Bar

  3.6 Litigation

  3.7 No Default

  3.8 Ownership of Property; Liens

  3.9 Intellectual Property

  3.10 Taxes

  3.11 Federal Regulations

  3.12 ERISA

  3.13 Investment Company Act; Other Regulations

  3.14 Subsidiaries

  3.15 Use of Proceeds

  3.16 Environmental Matters

  3.17 Accuracy of Information, etc.

  3.18 Solvency

  3.19 Status of Loans and Guarantee Agreement

  3.20 OFAC

  3.21 Patriot Act

  3.22 Acquisition Documentation

 
SECTION 4.   CONDITIONS PRECEDENT

  4.1 Conditions to Effectiveness

  4.2 Conditions to Funding

 
SECTION 5.   AFFIRMATIVE COVENANTS

  5.1 Financial Statements

  5.2 Certificates; Other Information

  5.3 Payment of Obligations

  5.4 Maintenance of Existence; Compliance

  5.5 Maintenance of Property; Insurance

  5.6 Inspection of Property; Books and Records; Discussions

  5.7 Notices

  5.8 Environmental Laws

  5.9 Maintenance of Ownership

 
SECTION 6.   NEGATIVE COVENANTS

  6.1 Financial Condition Covenants

  6.2 Liens

  6.3 Fundamental Changes

  6.4 Disposition of Property

  6.5 Restricted Payments

  6.6 Investments

  6.7 Negative Pledge Clauses

  6.8 Clauses Restricting Subsidiary Distributions

  6.9 Lines of Business and Hedge Activities

  6.10 Designation of Subsidiaries

  6.11 Amendments to Acquisition Documents

  6.12 Most Favored Nation Status

 
SECTION 7.   EVENTS OF DEFAULT
 
SECTION 8.   THE AGENTS

  8.1 Appointment

  8.2 Delegation of Duties

  8.3 Exculpatory Provisions

  8.4 Reliance by Administrative Agent

  8.5 Notice of Default

  8.6 Non-Reliance on Agents and Other Lenders

  8.7 Indemnification

  8.8 Agent in Its Individual Capacity

  8.9 Successor Administrative Agent

  8.10 Syndication Agent

 
SECTION 9.   MISCELLANEOUS

  9.1 Amendments and Waivers

  9.2 Notices

  9.3 No Waiver; Cumulative Remedies

  9.4 Survival of Representations and Warranties

  9.5 Payment of Expenses and Taxes

  9.6 Successors and Assigns; Participations and Assignments

  9.7 Adjustments; Set-off

  9.8 Counterparts

  9.9 Severability

  9.10 Integration

  9.11 GOVERNING LAW

  9.12 Submission To Jurisdiction; Waivers

  9.13 Acknowledgements

  9.14 Confidentiality

  9.15 WAIVERS OF JURY TRIAL



 


 
    --
     

--------------------------------------------------------------------------------

 




Schedules:
         
Schedule 1.1
-
Commitments
Schedule 3.9
-
Intellectual Property
Schedule 3.14
-
Subsidiaries
Schedule 3.16
-
Environmental Matters
Schedule 4.1(h)
 
Sources and Uses
Schedule 6.2(i)
-
Existing Liens
Schedule 6.7
-
Agreements Prohibiting or Limiting Liens
     
Exhibits:
   
Exhibit A
-
Form of Guarantee Agreement
Exhibit B
-
Form of Compliance Certificate
Exhibit C
-
Form of Closing Certificate
Exhibit D
-
Form of Assignment and Acceptance
Exhibit E
-
Form of Exemption Certificate







509265-1079-02509-NY02.2397727    --
     

--------------------------------------------------------------------------------





CREDIT AGREEMENT (this “Agreement”), dated as of October 22, 2004, among AGL
RESOURCES INC., a Georgia corporation (“Holdings”), AGL CAPITAL CORPORATION, a
Nevada corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), JPMORGAN CHASE BANK, as administrative agent (in such capacity, the
“Administrative Agent”), and MORGAN STANLEY SENIOR FUNDING, INC., as syndication
agent (in such capacity, the “Syndication Agent”).
 
The parties hereto hereby agree as follows:
SECTION 1.&NBSP;&NBSP;  DEFINITIONS
1.1  Defined Terms
 
. As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.
 
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%. For
purposes hereof, “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank as its prime rate in effect
at its principal office in New York City (the Prime Rate not being intended to
be the lowest rate of interest charged by JPMorgan Chase Bank in connection with
extensions of credit to debtors). Any change in the ABR due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.
 
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
 
“Acquisition”: the acquisition by way of merger of the outstanding Capital Stock
of the Target pursuant to the Acquisition Agreement.
 
“Acquisition Agreement”: the Agreement and Plan of Merger, dated as of July 14,
2004, by and among Holdings, Cougar Corporation and the Target.
 
“Acquisition Documentation”: collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.
 
“Acquisition Payment”: as defined in Section 3.15.
 
“Administrative Agent”: JPMorgan Chase Bank, as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.
 
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by, or is under common Control with, such Person.
For purposes of this definition, “Control” means the power to direct or to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Agents”: the collective reference to the Administrative Agent and the
Syndication Agent.
 
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Funding Date, the aggregate amount of such Lender’s Commitment at
such time and (b) thereafter, the aggregate then unpaid principal amount of such
Lender’s Loans.
 
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”: as defined in the preamble hereto.
 
“Applicable Margin”: for each Type of Loan, the rate per annum set forth below
opposite the Level in effect on such day:
 
Level
 
ABR Loans
 
Eurodollar Loans
 
Level I
0.000%
0.320%
Level II
0.000%
0.450%
Level III
0.000%
0.600%
Level IV
0.000%
0.900%
Level V
0.000%
1.150%
     

“Approved Fund”: any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Asset Sale”: any Disposition of Target Property or series of related
Dispositions of Target Property (excluding any such Disposition permitted by
clause (a), (b), (c) or (d) of Section 6.4) that yields gross proceeds to
Holdings or any of its Subsidiaries (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $100,000,000.
 
“Assets”: with respect to any Person, all or any part of its business, property
and assets (including, without limitation, Capital Stock) wherever situated.
 
“Assignee”: as defined in Section 9.6(c).
 
“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit D.
 
“Assignor”: as defined in Section 9.6(c).
 
“Benefitted Lender”: as defined in Section 9.7(a).
 
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”: as defined in the preamble hereto.
 
“Business”: as defined in Section 3.16(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
 
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A2 by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
 
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment”: as to any Lender, the obligation of such Lender, if any, to make a
Loan in an aggregate principal amount not to exceed the amount set forth under
the heading “Commitment” opposite such Lender’s name on Schedule 1.1, as the
same may be reduced from time to time pursuant to the terms hereof.
 
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
 
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld or delayed); provided, that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents, amendments and waivers required or requested under this Agreement with
respect to its Conduit Lender, and provided, further, that no Conduit Lender
shall (a) be entitled to receive any greater amount pursuant to Section 2.14,
2.15, 2.16 or 9.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.
 
“Consolidated Net Worth”: at any date, the aggregate amount of Capital Stock,
minority interests, and other equity accounts (including, without limitation,
retained earnings and paid in capital) of Holdings and the other Group Members
at such date determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of Holdings and the other Group Members at such date (excluding
Indebtedness of the type described in clause (k) of the definition of the term
Indebtedness), determined on a consolidated basis in accordance with GAAP.
 
“Continuing Directors”: the directors of Holdings on the Signing Date, after
giving effect to the Acquisition, and each other director, if, in each case,
such other director’s nomination for election to the board of directors of
Holdings is recommended by at least a majority of the then Continuing Directors.
 
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
 
“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollars” and “$”: dollars in lawful currency of the United States.
 
“Eligible Assignee”: (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than a natural Person) approved
by the Administrative Agent and, unless (x) such Person is taking delivery of an
assignment in connection with physical settlement of a credit derivatives
transaction or (y) an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed). If the
consent of the Borrower to an assignment or to an Eligible Assignee is required
hereunder, the Borrower shall be deemed to have given its consent five Business
Days after the date notice thereof has actually been delivered by the assigning
Lender (through the Administrative Agent) to the Borrower, unless such consent
is expressly refused by the Borrower prior to such fifth Business Day.
 
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“Equity Issuance”: an issuance or sale by Holdings, the Borrower, or any of
their respective Subsidiaries of its Capital Stock, or any warrants, options or
similar rights to acquire such Capital Stock, other than issuances and sales to
employees, officers and directors in the ordinary course of business pursuant to
compensation plans disclosed in public filings made by Holdings with the
Securities and Exchange Commission.
 
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including basic, supplemental, marginal and
emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.
 
“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.
 
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.
 
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
 
___________Eurodollar     Base Rate_______
 
1.00 - Eurocurrency Reserve Requirements
 
“Eurodollar Tranche”: the collective reference to Eurodollar Loans under the
Facility, the then current Interest Periods with respect to all of which begin
on the same date and end on the same later date.
 
“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Existing Credit Agreement”: the collective reference to (a) the Credit
Agreement, dated as of May 26, 2004, among Holdings, the Borrower, the several
lenders that are parties thereto, SunTrust Bank, as Administrative Agent,
Wachovia Bank, National Association, as Syndication Agent, and the
Co-Documentation Agents named therein, as amended by the First Amendment, dated
as of September 30, 2004, and (b) Sequent Energy Management, L.P.’s existing
$25,000,000 line of credit with JPMorgan Chase Bank and guaranteed by Holdings.
 
“Facility”: the Commitments and the extensions of credit made thereunder.
 
“Facility Fee Rate”: for each day during each quarterly calculation period, a
rate per annum set forth below opposite the Level in effect on such day:
 
Level
 
Facility Fee Rate
 
Level I
0.080%
Level II
0.100%
Level III
0.150%
Level IV
0.175%
Level V
0.225%
   

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank from three federal
funds brokers of recognized standing selected by it.
 
“Funding Date”: the date on which the conditions precedent set forth in Section
4.2 shall have been satisfied or waived.
 
“Funding Office”: the office of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.
 
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).
 
“Group Members”: the collective reference to Holdings, the Borrower and their
respective Restricted Subsidiaries.
 
“Guarantee Agreement”: the Guarantee Agreement to be executed and delivered by
Holdings, substantially in the form of Exhibit A.
 
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
 
“Guarantor”: Holdings.
 
“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, and all commodity price protection agreements, or any other
hedging arrangements.
 
“Holdings”: as defined in the preamble hereto.
 
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables aged less than 90 days incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all capital lease (within the
meaning of GAAP) obligations of such Person, (f) all Securitization Facility
Attributed Debt, (g) all obligations of such Person, contingent or otherwise, as
an account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (h) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person, (i) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (h) above, (j) all obligations of the kind referred to in
clauses (a) through (i) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, (k) all obligations of such Person in respect of Hedge Agreements
and (l) all Off-Balance Sheet Liabilities. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor. Notwithstanding the foregoing,
obligations of any Person with respect to Park and Loan Transactions shall not
be considered Indebtedness.
 
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan, the last day of
such Interest Period and (c) as to any Loan, the date of any repayment or
prepayment made in respect thereof.
 
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two or three months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two or three months thereafter, as selected
by the Borrower by irrevocable notice to the Administrative Agent not less than
three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:
 
(i)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(ii)  the Borrower may not select an Interest Period under the Facility that
would extend beyond the Maturity Date; and
 
(iii)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
 
“Investments”: as defined in Section 6.6.
 
“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.
 
“Lender Presentation”: the Lender Update dated September 13, 2004 and furnished
to certain prospective Lenders.
 
“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
 
“Level I”, “Level II”, “Level III”, “Level IV” and “Level V”: the respective
Level set forth below:
 

 
S&P Rating
Moody’s Rating
Level I
A- or higher
A3 or higher
Level II
BBB+
Baa1
Level III
BBB
Baa2
Level IV
BBB-
Baa3
Level V
BB+ or below
Ba1 or below
           

; provided that if on any day the Ratings of the Rating Agencies do not coincide
for any rating category and the Level differential is (x) one level, then the
higher Rating will be the applicable Level; (y) two levels, the Level at the
midpoint will be the applicable Level; and (z) more than two levels, the higher
of the intermediate Level will be the applicable Level, with Level I being the
highest Level.
 
“Lien”: any mortgage, pledge, lien, hypothecation, security interest or other
charge, encumbrance, or other arrangement in the nature of a security interest
in property to secure the payment or performance of Indebtedness or other
obligations of any Person; provided, however, the term “Lien” shall not mean any
easements, rights-of-way, zoning restrictions, leases, sub-leases, licenses,
sublicenses, other restrictions on the use of property, defects in title to
property or other similar encumbrances.
 
“Loan”: as defined in Section 2.1(a).
 
“Loan Documents”: this Agreement, the Guarantee Agreement, the Specified Hedge
Agreements, if any, and the Notes.
 
“Loan Parties”: the Borrower and the Guarantor.
 
“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of Holdings and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
 
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Maturity Date”: September 30, 2005.
 
“Moody’s”: Moody’s Investor Service, Inc.
 
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Net Proceeds”: (a) in connection with any Asset Sale, the proceeds thereof in
the form of cash and Cash Equivalents (including any such proceeds received by
way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received), net of attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
Equity Issuance, any issuance of equity-linked securities, any incurrence of
Indebtedness or any capital contribution, the cash proceeds received from such
issuance, incurrence or contribution, net of attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith.
 
“Non-Excluded Taxes”: as defined in Section 2.15(a).
 
“Non-U.S. Lender”: as defined in Section 2.15(d).
 
“Notes”: the collective reference to any promissory note evidencing Loans.
 
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender (or, in the case of Specified Hedge
Agreements, any affiliate of any Lender), whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred
pursuant to this Agreement, any other Loan Document, any Specified Hedge
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
 
“Off-Balance Sheet Liabilities”: as to any Person (i) any repurchase obligation
or liability of such Person with respect to notes or accounts receivable sold by
such Person, (ii) any liability of such Person under any sale and leaseback
transactions that do not create a liability on the balance sheet of such Person,
(iii) any liability of such Person under any so-called “synthetic” lease
transaction and (iv) any obligation under any other transaction which is the
functional equivalent of, or takes the place of, a borrowing but which does not
constitute a liability on the balance sheet of such Person.
 
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Park and Loan Transactions”: any tariff transaction offered by pipelines, where
the pipeline allows the customer to park gas on or borrow gas from the pipeline
in one period and reclaim gas from or repay gas to the pipeline in a subsequent
period.
 
“Participant”: as defined in Section 9.6(b).
 
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Person”: an individual, company, corporation, firm, partnership, joint venture,
undertaking, association, organization, trust, state or agency of a state (in
each case whether or not having a separate legal personality).
 
“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Properties”: as defined in Section 3.16(a).
 
“Rating Agencies”: collectively, S&P and Moody’s.
 
“Ratings”: the ratings of the Rating Agencies applicable to the long-term,
non-credit enhanced senior unsecured debt of the Borrower or, if no such ratings
then exist for such debt of the Borrower, the long-term non-credit enhanced
senior unsecured debt of Holdings, in each case as announced by the Rating
Agencies.
 
“Register”: as defined in Section 9.6(d).
 
“Regulation U”: Regulation U of the Board as in effect from time to time.
 
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Funding Date, the Commitments then in effect and (b) thereafter, the aggregate
unpaid principal amount of the Loans then outstanding.
 
“Requirement of Law”: as to any Person, the articles or certificate of
incorporation or organization, by-laws, partnership agreement, limited liability
company agreement, operating agreement, management agreement, or other
organizational or governing documents of such Person, and any constitution,
decree, judgment, legislation, order, ordinance, regulation, rule, statute or
treaty, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or controller of Holdings or the Borrower, as the case may
be, but in any event, with respect to financial matters, the chief financial
officer of Holdings.
 
“Restricted Payments”: as defined in Section 6.5.
 
“Restricted Subsidiary”: any Subsidiary other than an Unrestricted Subsidiary.
 
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Securitization Facility Attributed Debt”: at any time, the aggregate net
outstanding amount theretofore paid to any of the Group Members (without
duplication) in respect of securitization assets (whether accounts receivable,
general intangibles, instruments, documents, chattel paper or other similar
assets) sold or transferred in connection with any securitization financing
program established by any of the Group Members in respect of such
securitization assets (it being the intent of the parties that such
Securitization Facility Attributed Debt at any time outstanding approximate as
closely as possible the principal amount of Indebtedness that would be
outstanding at such time under such financing program if the same were
structured as a secured lending arrangement rather than a sale or securitization
arrangement).
 
“Signing Date”: the date on which the conditions precedent set forth in Section
4.1 shall have been satisfied.
 
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“S&P”: Standard & Poor’s Rating Service, a division of the McGraw Hill
Companies, Inc.
 
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the sum of the assets of such Person will, as of such date,
exceed the sum of the liabilities of such Person as of such date, (b) such
Person will be able to pay its debts as they mature and (c) such Person has
sufficient capital to conduct its business. For purposes of this definition, (i)
“debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal
equitable, secured or unsecured or (y) right to an equitable remedy for breach
of performance if such breach gives rise to a right to payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured or unmatured, disputed, undisputed, secured or unsecured.
 
“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by the
Borrower and any Lender or Lender Affiliate and (b) that has been designated by
the relevant Lender and the Borrower, by written notice to the Administrative
Agent, as a Specified Hedge Agreement.
 
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of either or both of the Borrower and Holdings.
 
“Syndication Agent”: as defined in the preamble thereto.
 
“Target”: NUI Corporation, a New Jersey corporation.
 
“Target Property”: the collective reference to (a) the Capital Stock of the
Target, (b) any Asset of the Target or any of its Subsidiaries and (c) any Asset
that was owned by the Target or any of its Subsidiaries on the Funding Date.
 
“Total Capitalization”: at any date, the sum of Consolidated Net Worth and
Consolidated Total Debt of the Group Members at such date, determined on a
consolidated basis in accordance with GAAP.
 
“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect. The original amount of the Total Commitments is $700,000,000.
 
“Transferee”: any Assignee or Participant.
 
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“United States”: the United States of America.
 
“Unrestricted Subsidiary”: any Subsidiary which (i) is designated as an
Unrestricted Subsidiary in accordance with Section 6.10, and (ii) has not
incurred any Indebtedness that is guaranteed or otherwise supported by the
credit of Holdings, the Borrower or any other of their respective Restricted
Subsidiaries (but excluding any such guarantee or other credit support
arrangement pursuant to which the liability of such guarantor or credit support
provider is limited to loan amounts advanced by another Person against inventory
claimed (by rights or claims of offset, ownership or similar claim) by such
guarantor or credit support provider, and such guarantor or credit support
provider is entitled to receive a pro rata interest in such inventory
corresponding to the amounts paid in respect of such inventory).
 
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
1.2  Other Definitional Provisions
 
.
 
(a)  Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
 
(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP; provided, however, that for
purposes of determining compliance with the covenants contained in Section 6,
all accounting terms herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP as in effect on
the date of this Agreement and applied on a basis consistent with the
application used in the financial statements referred to in Section 3.1, (ii)
the words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time.
 
(c)  The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
SECTION 2.&NBSP;&NBSP;  AMOUNT AND TERMS OF COMMITMENTS
2.1  Commitments
 
.
 
(a)  Subject to the terms and conditions hereof, each Lender severally agrees to
make a loan (“a Loan”) to the Borrower on the Funding Date in an amount not to
exceed the amount of the Commitment of such Lender. The Loans may from time to
time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.8.
 
(b)  The Borrower shall repay all outstanding Loans on the Maturity Date.
 
2.2  Procedure for Borrowing
 
. The Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 10:00 A.M., New
York City time, (a) three Business Days prior to the Funding Date, in the case
of Eurodollar Loans, or (b) on the Funding Date, in the case of ABR Loans)
requesting that the Lenders make the Loans on the Funding Date and specifying
(i) the amount and Type of Loans to be borrowed and (ii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Upon receipt of such
notice the Administrative Agent shall promptly notify each Lender thereof. Not
later than 12:00 Noon, New York City time, on the Funding Date each Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Loan to be made by such Lender. The
Administrative Agent shall credit the account of the Borrower on the books of
such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Lenders in immediately available
funds.
 
2.3  Evidence of Debt
 
.
 
(a)  Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing indebtedness of the Borrower to such Lender
resulting from the Loan of such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time in respect of such
Loan. The Administrative Agent shall maintain the Register pursuant to Section
9.6(d), and a record therein for each Lender, in which shall be recorded (i) the
amount of the Loan made by such Lender, the interest rate applicable thereto and
each Interest Payment Date applicable thereto, and (ii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower on account of
such Loan. The entries made in the Register and the records of each Lender
maintained pursuant to this Section 2.3 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such record, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loan made by
such Lender in accordance with the terms of this Agreement.
 
(b)  At the request of any Lender at any time, the Borrower agrees that it will
execute and deliver to such Lender a Note evidencing the Loan of such Lender,
payable to the order of such Lender.
 
2.4  Facility Fees, etc. 
 
 
 
(a)  The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee for the period from and including February 1, 2005 to
the Maturity Date, computed at the Facility Fee Rate on the average daily amount
of the Commitment (or, on and after the Funding Date, the aggregate unpaid
principal amount of the Loans) of such Lender during the period for which
payment is made; provided, that, if the Funding Date shall occur, such facility
fee shall be deemed to have accrued on the average daily amount of the
Commitment (or, on and after the Funding Date, the aggregate unpaid principal
amount of the Loans) of such Lender from and including the date hereof. Facility
fees, if any, shall be payable on the Funding Date and, following the earlier of
(i) the Funding Date and (ii) February 1, 2005, quarterly in arrears on the last
day of each March, June, September and December and on the Maturity Date.
 
(b)  The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.
 
2.5  Termination or Reduction of Commitments
 
. The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Commitments or, from time
to time, to reduce the amount of the Commitments. Any such reduction shall be in
an amount equal to $10,000,000, or an integral multiple of $1,000,000 in excess
thereof, and shall reduce permanently the Commitments then in effect.
 
2.6  Optional Prepayments
 
. The Borrower may at any time and from time to time prepay the Loans, in whole
or in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent at least three Business Days prior thereto in the case of
Eurodollar Loans and no later than 11:00 a.m. on the date of such prepayment in
the case of ABR Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurodollar Loans or ABR Loans;
provided, that if a Eurodollar Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.16. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments of the Loans shall be in an
aggregate principal amount of $5,000,000 or an integral multiple of $1,000,000
in excess thereof.
 
2.7  Commitment Reductions; Mandatory Prepayments
 
.
 
(a)  If on any date Holdings or any of its Subsidiaries shall receive Net
Proceeds from (i) any incurrence of Indebtedness (excluding any Indebtedness
incurred under the Existing Credit Agreement and any commercial paper drawing
supported by the Existing Credit Agreement), (ii) any Equity Issuance, any
issuance of equity-linked securities or any capital contribution or (iii) any
Asset Sale, then such Net Proceeds shall be applied on such date toward the
reduction of the Commitments and the prepayment of the Loans as set forth in
Section 2.7(b).
 
(b)  Amounts to be applied in connection with Commitment reductions and
prepayments made pursuant to Section 2.7(a) shall be applied, first, to reduce
permanently any Commitments then in effect and, second, to the prepayment of any
outstanding Loans in accordance with Section 2.13(c). The application of any
prepayment pursuant to this Section 2.7 shall be made, first, to ABR Loans and,
second, to Eurodollar Loans. Each prepayment of the Loans under this Section 2.7
shall be accompanied by accrued interest to the date of such prepayment on the
amount prepaid.
 
(c)  On any date on which Holdings or any of its Subsidiaries makes any
Acquisition Payment with funds other than the proceeds of the Loans, or deposits
funds other than the proceeds of the Loans with the sole purpose of making such
funds available to make one or more Acquisition Payments, the Commitments will
be permanently reduced by an amount equal to the amount of such Acquisition
Payment or deposit.
 
2.8  Conversion and Continuation Options
 
. 
 
(a)  The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election (which notice shall specify the
length of the initial Interest Period therefor), provided that no ABR Loan may
be converted into a Eurodollar Loan when both (i) a Default or an Event of
Default has occurred and is continuing, and (ii) the Administrative Agent or the
Required Lenders have determined in its or their sole discretion not to permit
such conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
 
(b)  Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such when any Default or Event of
Default has occurred and is continuing and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuations, and provided, further, that if the Borrower shall fail to
give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
 
2.9  Limitations on Eurodollar Tranches
 
. Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or an integral multiple of $1,000,000 in excess thereof and (b) no more than six
Eurodollar Tranches shall be outstanding at any one time.
 
2.10  Interest Rates and Payment Dates
 
.
 
(a)  Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.
 
(b)  Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
 
(c)  (i) If an Event of Default shall have occurred and be continuing, all
outstanding Loans (whether or not overdue) shall bear interest at a rate per
annum equal to the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section plus 2%, and (ii) if all or a portion
of any interest payable on any Loan or any facility fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans plus 2%, in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).
 
(d)  Interest in respect of all Loans shall be payable in arrears on each
Interest Payment Date. Notwithstanding the foregoing, interest accruing pursuant
to paragraph (c) of this Section shall be payable from time to time on demand.
 
2.11  Computation of Interest and Fees
 
.
 
(a)  Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.
 
(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.10(a).
 
2.12  Inability to Determine Interest Rate
 
. If prior to the first day of any Interest Period:
 
(a)  the Administrative Agent shall have determined in its good faith judgment
(which determination shall be conclusive and binding upon the Borrower) that, by
reason of circumstances affecting the relevant market, adequate means do not
exist for ascertaining the Eurodollar Rate for such Interest Period, or
 
(b)  the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not reflect the actual cost to such Lenders (as
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Loans to Eurodollar Loans. The Administrative Agent shall
promptly withdraw such notice when Eurodollar Loans are again available.
 
2.13  Pro Rata Treatment and Payments
 
.
 
(a)  Each borrowing by the Borrower from the Lenders hereunder and any reduction
of the Commitments of the Lenders shall be made pro rata according to the
respective Commitments of the relevant Lenders.
 
(b)  Each payment by the Borrower on account of any facility fee shall be made
pro rata according to the respective Commitments (or, on and after the Funding
Date, the respective outstanding principal amounts of the Loans) of the relevant
Lenders.
 
(c)  Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
Amounts prepaid on account of the Loans may not be reborrowed.
 
(d)  All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
 
(e)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the Funding Date that such Lender will not make the amount that
would constitute its share of the borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Funding Date such Lender shall pay to the Administrative
Agent, on demand, such amount with interest thereon at a rate equal to the
greater of (i) the daily average Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of the borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after the Funding Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans, on demand, from the
Borrower.
 
(f)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
 
2.14  Requirements of Law
 
.
 
(a)  If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
 
(i)  shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.15 and changes in the rate of tax on the overall net
income of such Lender);
 
(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
 
(iii)  shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any amounts pursuant to this paragraph, it
shall promptly notify the Borrower in writing (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled; provided that
the Borrower shall not be required to compensate a Lender pursuant to this
paragraph for any amounts incurred more than three months prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such period for which the
Borrower shall be required to compensate the Lenders shall be extended to
include the period of such retroactive effect.
 
(b)  If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction; provided that the Borrower shall not be required to
compensate a Lender pursuant to this paragraph for any amounts incurred more
than three months prior to the date that such Lender notifies the Borrower of
such Lender’s intention to claim compensation therefor; and provided further
that, if the circumstances giving rise to such claim have a retroactive effect,
then such period for which the Borrower shall be required to compensate the
Lenders shall be extended to include the period of such retroactive effect
 
(c)  A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.15  Taxes
 
.
 
(a)  All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.
 
(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)  Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.
 
(d)  Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit E and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.
 
(e)  A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.
 
(f)  The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
and for a period of one year after the indefeasible payment in full of all
Obligations and the termination of this Agreement and the other Loan Documents.
 
2.16  Indemnity
 
. The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurodollar market. A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.17  Change of Lending Office
 
. Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.14, 2.15(a) or 2.18 with respect to such Lender, to the
extent permitted by law, it will designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, are not disadvantageous to such Lender, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section
2.14, 2.15(a), or 2.18.
 
2.18  Illegality
 
. If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof shall
make it unlawful, impossible or impracticable for any Lender to make, maintain
or fund any Eurodollar Loan and such Lender shall so notify the Administrative
Agent and the Borrower thereof (with supporting documentation) of such event,
then such Lender’s Commitment shall be suspended and, 30 days following such
notification, shall be canceled if such unlawfulness, impossibility or
impracticability shall then be continuing. The Borrower shall prepay such
Lender’s Loan or convert such Eurodollar Loans to ABR Loans at the time or times
and to the extent necessary to avoid such unlawfulness, together with unpaid
accrued interest thereon, unpaid accrued fees and any other amounts due and
payable to such Lender, unless, in either case, prior thereto, the Borrower
shall have given notice to such Lender that the Borrower will require such
Lender to assign and transfer all of its interests in this Agreement pursuant to
Section 2.19 and shall have caused such Lender to have so assigned and
transferred such interests.  
 
2.19  Replacement of Lenders
 
. The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.14 or 2.15(a), (b)
requires relief pursuant to Section 2.18 or (c) refuses to consent to certain
proposed amendments, modifications, waivers, discharges or terminations with
respect to this Agreement that require the consent of all Lenders (or all
affected Lenders) pursuant to Section 9.1 and the same have been approved by the
Required Lenders, in each case with a replacement financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) prior to any such replacement, such Lender shall have
taken no action under Section 2.17 so as to eliminate the continued need for
payment of amounts owing pursuant to Section 2.14 or 2.15(a) or relief pursuant
to Section 2.18, (iv) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (v) the Borrower shall be liable to such replaced
Lender for any amounts owing under Section 2.16 if any Eurodollar Loan owing to
such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (vi) the replacement financial institution, if
not already a Lender, shall be an Eligible Assignee, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay to the Lender
being replaced all additional amounts (if any) required pursuant to Section 2.14
or 2.15(a), as the case may be, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender. If any circumstances
arise which result, or such Lender becomes aware of any circumstances which are
expected to result, in the Borrower having to make such compensation or
indemnification or in it becoming illegal for such Lender to make, fund or
maintain such Lender’s Eurodollar Loans, such Lender shall use its commercially
reasonable efforts to notify the Borrower thereof and, in consultation with the
Borrower, such Lender shall take all steps, if any, it determines are reasonable
and the Borrower determines are acceptable to mitigate the effect of those
circumstances; provided that no delay or failure by any Lender to provide any
such notice shall affect the obligations of the Borrower hereunder.
 
SECTION 3.&NBSP;&NBSP;  REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, Holdings and the Borrower hereby jointly and severally
represent and warrant to the Administrative Agent and each Lender that:
 
3.1  Financial Condition
 
. The audited consolidated balance sheets of Holdings as at December 31, 2003,
and the related consolidated statements of income, retained earnings and cash
flows for the fiscal year ended on such date, reported on by and accompanied by
an unqualified report from PricewaterhouseCoopers LLP, fairly present in all
material respects the consolidated financial condition of Holdings as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the fiscal year then ended. The unaudited consolidated balance sheet
of Holdings as at June 30, 2004, and the related unaudited consolidated
statements of income, retained earnings and cash flows for the six-month period
ended on such date, fairly present in all material respects the consolidated
financial condition of Holdings as at such date, and the consolidated results of
its operations and its consolidated cash flows for the six-month period then
ended (subject to normal year-end audit adjustments). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein). 
 
3.2  No Change
 
. Since December 31, 2003, no event or condition has occurred or changed that
has had or could reasonably be expected to have a Material Adverse Effect.
 
3.3  Existence; Compliance with Law
 
. Each Group Member (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect and (d) is
in compliance with all Requirements of Law except to the extent that such
non-compliance, singly or in the aggregate, could not reasonably be expected to
result in liability or loss to the Group Members in an aggregate amount in
excess of $75,000,000.
 
3.4  Power; Authorization; Enforceable Obligations
 
. Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit hereunder. Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower, to authorize the extensions of credit on the terms and conditions
of this Agreement. No authorization or approval of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the Acquisition and the extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, other than any
such consents, authorizations, filings and notices which will be obtained or
made and be in full force and effect on or prior to the Funding Date. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
3.5  No Legal Bar
 
. The execution, delivery and performance of this Agreement and the other Loan
Documents, the borrowings hereunder and the use of the proceeds thereof will not
violate any material Requirement of Law or any material Contractual Obligation
of any of Holdings, the Borrower or their respective Subsidiaries and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation. No Requirement of Law or Contractual Obligation
applicable to Holdings, the Borrower or any of their respective Subsidiaries
could reasonably be expected to have a Material Adverse Effect.
 
3.6  Litigation
 
. No litigation, investigation, arbitration or administrative proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Holdings or the Borrower, threatened against Holdings or the Borrower or any
of their respective Subsidiaries which (i) could reasonably be expected to have
a material adverse effect on the assets, business, condition (financial or
otherwise) or results of operations of Holdings and its Subsidiaries, taken as a
whole, (ii) in any manner calls into question or challenges this Agreement or
the making of the Loans under this Agreement or (iii) could reasonably be
expected to have a material adverse effect on the Acquisition.
 
3.7  No Default
 
. No Default or Event of Default has occurred and is continuing.
 
3.8  Ownership of Property; Liens
 
. Each Group Member has title in fee simple to, or a valid leasehold interest
in, all its real property which is material to the operation of such Group
Member’s business, and good title to, or a valid leasehold interest in, all its
other property which is material to the operation of such Group Member’s
business, and none of such property is subject to any Lien except as permitted
by Section 6.2.
 
3.9  Intellectual Property
 
. Except as set forth on Schedule 3.9: (i) each Group Member owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted; (ii) no material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
Holdings or the Borrower know of any valid basis for any such claim and (iii)
the use of Intellectual Property by each Group Member of Intellectual Property
which is material to the operation of such Group Member’s business does not
infringe on the rights of any Person in any material respect.
 
3.10  Taxes
 
. Each Group Member has filed or caused to be filed all Federal, state and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member); no tax Lien has been filed,
and, to the knowledge of Holdings and the Borrower, no claim is being asserted,
with respect to any such tax, fee or other charge.
 
3.11  Federal Regulations
 
. No part of the proceeds of any Loans will be used in any manner which violates
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U. 
 
3.12  ERISA
 
. Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and, to the knowledge and belief of
Holdings and the Borrower, each Plan has complied in all material respects with
the applicable provisions of ERISA and the Code except where non-compliance,
either singly or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. No termination of a Single Employer Plan has occurred,
and no Lien in favor of the PBGC or a Plan has arisen, during such five-year
period. The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a liability or loss under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any liability or loss under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made, in any case where,
either singly or in the aggregate, the aggregate amount of loss or liability
could not reasonably be expected to have a Material Adverse Effect.
 
3.13  Investment Company Act; Other Regulations
 
. No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board and the Public Utility Holding Company
Act) that limits its ability to borrow Loans under this Agreement.
 
3.14  Subsidiaries
 
. Except as disclosed to the Administrative Agent by Holdings and the Borrower
in writing from time to time after the Signing Date, (a) Schedule 3.14 sets
forth the name and jurisdiction of incorporation of each Subsidiary of each of
Holdings and the Borrower and, as to each such Subsidiary, the percentage of
each class of Capital Stock owned by any Loan Party and (b) except as set forth
on Schedule 3.14, there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock performance
grants granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of Holdings, the Borrower or any of
their respective Subsidiaries, except as created by the Loan Documents.
 
3.15  Use of Proceeds
 
. The proceeds of the Loans shall be used to finance the Acquisition, to pay
related fees and expenses, to fund certain regulatory obligations and to
refinance certain existing Indebtedness of the Target (each such payment, an
“Acquisition Payment”).
 
3.16  Environmental Matters
 
. Except (i) as may be disclosed on Schedule 3.16, or (ii) as, either singly or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect:
 
(a)  the facilities and properties owned, leased or operated by any of Holdings,
the Borrower, or their respective Subsidiaries (the “Properties”) do not
contain, and have not previously contained, any Materials of Environmental
Concern in amounts or concentrations or under circumstances that constitute or
constituted a violation of, or could give rise to liability under, any
Environmental Law;
 
(b)  none of Holdings, the Borrower, or their respective Subsidiaries has
received or is aware of any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the business operated by any of them (the “Business”), nor does Holdings or the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;
 
(c)  Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;
 
(d)  no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which any of Holdings, the Borrower, or their respective
Subsidiaries is or will be named as a party with respect to the Properties or
the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;
 
(e)  there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations in connection with the Properties or otherwise in connection with
the Business, in violation of or in amounts or in a manner that could give rise
to liability under Environmental Laws;
 
(f)  the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
 
(g)  no Group Member has assumed any liability of any other Person under
Environmental Laws.
 
3.17  Accuracy of Information, etc. 
 
No statement or information contained in this Agreement, any other Loan
Document, the Lender Presentation or any other document, certificate or written
statement furnished by any Loan Party or other statement made or furnished by a
Responsible Officer of any Loan Party, in each case to the Administrative Agent
or the Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, contained as of the
date such statement, information, document or certificate was so furnished (or,
in the case of the Lender Presentation, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading. As
of the date hereof, the representations and warranties contained in the
Acquisition Documentation are true and correct in all material respects. There
is no fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, in the Lender Presentation or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
 
3.18  Solvency
 
. Each Loan Party is, and after giving effect to the Acquisition and the
incurrence of all Obligations being incurred in connection herewith, will be and
will continue to be, Solvent.
 
3.19  Status of Loans and Guarantee Agreement
 
. The obligations of Borrower and Holdings in respect of the Loans and Guarantee
Agreement, respectively, constitute senior, unsubordinated, unsecured, direct
obligations of such Loan Parties and rank pari passu with such Loan Parties’
other senior, unsubordinated, unsecured obligations.
 
3.20  OFAC
 
. No Loan Party (i) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
 
3.21  Patriot Act
 
. Each Loan Party is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 
3.22  Acquisition Documentation
 
. The Borrower has delivered to the Agents a complete and correct copy of the
Acquisition Documentation, including any amendments, supplements or
modifications with respect thereto.
 
SECTION 4.&NBSP;&NBSP;  CONDITIONS PRECEDENT
4.1  Conditions to Effectiveness
 
. This Agreement shall become effective on and as of the first date on which the
following conditions precedent shall have been satisfied:
 
(a)  Credit Agreement. The Agents shall have received this Agreement executed
and delivered by the Agents, Holdings, the Borrower and each Lender.
 
(b)  Fees. The Lenders and the Agents shall have received all fees required to
be paid (including, without limitation, the upfront fees), and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel to the Agents), on or before the Signing Date.
 
The Agents shall notify the Borrower and the Lenders upon satisfaction of the
conditions precedent to the Signing Date having occurred.
 
4.2  Conditions to Funding
 
. The agreement of each Lender to make any Loan requested to be made by it on
the Funding Date is subject to the satisfaction of the following conditions
precedent:
 
(a)  Guarantee Agreement; Notes. The Agents shall have received (i) the
Guarantee Agreement executed and delivered by Holdings and (ii) the Notes
requested by the Lenders as executed and delivered by the Borrower.
 
(b)  Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except (i) to the extent any representation and warranty expressly
relates to any earlier date, in which case such representation and warranty
shall have been true and correct in all material respects on and as of such
earlier date, and (ii) no representation or warranty shall be deemed made as of
any date subsequent to the Signing Date as to the matters set forth in Section
3.2 and Section 3.6(i).
 
(c)  No Default. No Default or Event of Default shall have occurred and be
continuing, or be reasonably likely to occur, on such date or after giving
effect to the Acquisition and the Loans requested to be made on such date.
 
(d)  Fees. The Lenders and the Agents shall have received all fees required to
be paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel to the Agents), on or before the
Funding Date.
 
(e)  Closing Certificate. The Agents shall have received a certificate of each
Loan Party, dated the Funding Date, substantially in the form of Exhibit C, with
appropriate insertions and attachments.
 
(f)  Legal Opinions. The Agents shall have received the executed legal opinions
of (1) Alston & Bird LLP, counsel to Holdings, and (2) Woodburn and Wedge,
counsel to the Borrower, in each case in form and substance reasonably
satisfactory to the Agents.
 
(g)  Certificate of Officers. The Agents shall have received certificates of the
Secretary or an Assistant Secretary of the Borrower and Holdings containing
specimen signatures of the persons authorized to execute the Loan Documents on
behalf of the Borrower and Holdings, and any other documents provided for herein
or therein, together with (i) copies of resolutions of the Boards of Directors
of the Borrower and Holdings authorizing the execution and delivery of the Loan
Documents, (ii) copies of the Borrower’s and Holdings’ articles or certificate
of incorporation, by-laws, and other governing or organizational documents, and
(iii) a certificate of good standing from the Office of the Secretary of State
of the state of organization of each of the Borrower and Holdings.
 
(h)  Acquisition. The Agents shall have received, and shall be satisfied with
the form and substance of, all of the Acquisition Documentation (it being
understood that the Agents are satisfied with the Acquisition Agreement,
including its schedules and exhibits). The Acquisition Documentation shall be in
full force and effect, and no material term or condition of any Acquisition
Documentation shall have been amended, waived or otherwise modified from the
versions provided to the Agents, without the Agents’ prior written consent (such
consent not to be unreasonably withheld). The Acquisition shall be consummated
(i) concurrently with the making of the Loans under this Agreement and (ii) in
accordance with the Acquisition Agreement, and the use of funds shall be
consistent with the statement of sources and uses set forth in Schedule 4.1(h).
 
(i)  Approvals. The Agents shall have received evidence satisfactory to them
that (i) all governmental, regulatory and other third party approvals
(including, without limitation, SEC and applicable state regulatory approvals)
that are necessary in connection with the Acquisition and the financing
contemplated hereby will have been obtained and be in full force and effect, and
not subject to any conditions precedent or subsequent that are not satisfactory
to the Agents in their reasonable judgment (but, in each case, without any
requirement for the expiration of any applicable rehearing or appeal periods),
and no amendment, waiver or modification of any such approvals shall have
occurred and (ii) all applicable waiting periods with respect to the
effectiveness of the approvals shall have expired without any action being taken
or threatened by any person, which action could reasonably be expected to
enjoin, restrain or impose conditions precedent or subsequent to the Acquisition
that are not satisfactory to the Agents.
 
(j)  Existing Indebtedness. The Agents shall have received evidence satisfactory
to them that all existing Indebtedness of the Target and its Subsidiaries that
could become due and payable as a result of the consummation of the Acquisition
(or any portion thereof) shall be concurrently repaid or refinanced (it being
understood that approximately $200,100,000 of industrial revenue bonds of the
Target and its Subsidiaries shall be assumed).
 
(k)  Consents. All consents, waivers and amendments that are necessary or, in
the discretion of the Agents, advisable, to ensure that none of the Facility,
the Acquisition or any transaction contemplated to occur in connection with
either of them would contravene or constitute (or be reasonably likely to give
rise to) a default or event of default under any material contract to which
Holdings or the Borrower is party shall have been obtained, shall be in full
force and effect and shall be satisfactory in form and substance to the Agents.
 
(l)  Solvency Certificate. The Lenders shall have received a solvency
certificate, in form and substance satisfactory to the Agents, from the Chief
Financial Officer of Holdings.
 
(m)  Other Documents. The Agents shall have received such other documents,
certificates, information and legal opinions as they or the Required Lenders may
have reasonably requested.
 
Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the Funding Date that the conditions contained in
this Section 4.2 have been satisfied.
 
SECTION 5.&NBSP;&NBSP;  AFFIRMATIVE COVENANTS
Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, each of Holdings and the Borrower
shall and shall cause each other Group Member to:
 
5.1  Financial Statements
 
. Furnish to the Administrative Agent for delivery to the Lenders:
 
(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries and a copy of the separate unaudited
balance sheet (or, if audited financial statements are otherwise prepared or
required to be prepared for such Unrestricted Subsidiary, audited balance sheet)
of each Unrestricted Subsidiary, in each case as at the end of such year and the
related audited (or, in the case of any Unrestricted Subsidiary for which
audited statements are not required by this Section 5.1(a), unaudited)
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
for such fiscal year without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Holdings’
independent certified public accountants of nationally recognized standing; and
 
(b)  as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of Holdings
(other than the last fiscal quarter of each fiscal year), a copy of the
unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries, and a copy of the separate unaudited consolidated balance sheet of
each Unrestricted Subsidiary, in each case as at the end of such quarter and the
related unaudited statements of income and of cash flows for such quarter and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as having been prepared in accordance with GAAP (subject to
normal year-end audit adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except for the omission of footnotes in the quarterly
financial statements).
 
5.2  Certificates; Other Information
 
. Furnish to the Administrative Agent for delivery to the Lenders (or, in the
case of clause (d), to the relevant Lender):
 
(a)  concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of Holdings, as the case may be;
 
(b)  within five days after the same are filed, copies of all annual reports on
Form 10-K, quarterly reports on Form 10-Q, proxy statements, reports on Form
8-K, and reports on Form U5B (pursuant to the Public Utility Holding Company Act
of 1935, as amended), in each case that Holdings or the Borrower file with the
SEC;
 
(c)  no later than 10 Business Days prior to the effectiveness thereof, copies
of substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Existing Credit Agreement or, after the
Funding Date, the Acquisition Documentation; and
 
(d)  promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
5.3  Payment of Obligations
 
. Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its taxes and other material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.
 
5.4  Maintenance of Existence; Compliance
 
. (a) (i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 6.3 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
5.5  Maintenance of Property; Insurance
 
. (a) Keep all property useful and necessary in its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain insurance
(either with financially sound insurance companies or through self-insurance) on
all its property in at least such amounts and against at least such risks (but
including in any event public liability and business interruption) as are
usually insured against in the same general area by companies engaged in the
same or a similar business.
 
5.6  Inspection of Property; Books and Records; Discussions
 
. (a) Keep proper books of records and account in respect of Holdings, the
Borrower, and their respective Subsidiaries in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to their business and activities and (b)
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records during normal business hours and, if no Event of Default has
occurred and is continuing, upon reasonable notice and as often as may
reasonably be desired and to discuss their respective businesses, operations,
properties and financial and other condition with their respective officers and
employees and with their independent certified public accountants; provided,
that unless an Event of Default has occurred and is continuing, the
Administrative Agent and the Lenders shall use their reasonable efforts to
coordinate any such visits or inspections so as to minimize disruption of the
conduct of their respective businesses, as applicable.
 
5.7  Notices
 
. Promptly give notice to the Administrative Agent and each Lender of:
 
(a)  the occurrence of any Default or Event of Default;
 
(b)  the following events, at such time as a Responsible Officer has knowledge
thereof, any (i) default or event of default under any material Contractual
Obligation of any of Holdings, the Borrower, or their respective Subsidiaries or
(ii) litigation or governmental proceeding that may exist at any time between
any of Holdings, the Borrower, or their respective Subsidiaries and any
Governmental Authority, and (iii) the occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan, that in any of the foregoing cases, singly or in the aggregate,
could reasonably be expected to result in liabilities, losses or claims to the
Group Members in an aggregate amount in excess of $75,000,000; and
 
(c)  any change in, or withdrawal or suspension of, the Ratings of which
Holdings or the Borrower has received written notification or of which Holdings
or the Borrower becomes aware of the public announcement thereof.
 
Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
5.8  Environmental Laws
 
.
 
(a)  Comply in all material respects with, and contractually require compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and contractually require that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except where such non-compliance would not
reasonably be expected to have a Material Adverse Effect.
 
(b)  Conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and comply in a timely manner in all material respects with
all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.
 
5.9  Maintenance of Ownership
 
. In the case of Holdings, (a) own directly 100% of the Capital Stock of the
Borrower, Atlanta Gas Light Company, Chattanooga Gas Company and Virginia
Natural Gas, Inc. and (b) on and after the Funding Date, own directly or
indirectly 100% of the Capital Stock of NUI Utilities, Inc.
 
SECTION 6.&NBSP;&NBSP;  NEGATIVE COVENANTS
Holdings and the Borrower hereby jointly and severally agree that, during the
term of this Agreement, and so long as the Commitments remain in effect or any
Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of Holdings and the Borrower shall not, and shall not permit any
of the other Group Members to, directly or indirectly:
 
6.1  Financial Condition Covenants
 
.
 
(a)  Consolidated Total Debt to Total Capitalization. Permit the ratio of
Consolidated Total Debt to Total Capitalization to be greater than 0.70:1.00 as
of the end of any fiscal month of Holdings (as determined by Holdings and the
Borrower based on their internal fiscal month-end consolidated balance sheet
prepared not later than ten (10) days following the end of such fiscal month) or
at the end of any fiscal quarter of Holdings (as reflected on the consolidated
financial statements delivered to the Lenders pursuant to Section 5.1).
 
(b)  Consolidated Net Worth. Permit Consolidated Net Worth at any time to be
less than the sum of (i) 75% of Consolidated Net Worth as of June 30, 2004, (ii)
25% of the cumulative positive consolidated net income of Holdings for each
fiscal quarter ending after June 30, 2004, and (iii) 75% of the Net Proceeds
from any Equity Issuance of any Group Member occurring after June 30, 2004.
 
6.2  Liens
 
. Create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired, except: 
 
(a)  mechanics’, materialmen’s, carriers’, and other similar Liens arising in
the ordinary course of business that are not overdue for a period longer than 30
days or that are being contested in good faith by appropriate proceedings;
 
(b)  pledges or deposits in connection with workers’ compensation, unemployment
insurance, and other social security legislation;
 
(c)  Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the consolidated books of Holdings in conformity with GAAP;
 
(d)  Liens in respect of judgments or awards pending appeal so long as execution
is not levied thereunder, and Liens in favor of plaintiff or defendant in any
action before a court or a tribunal as security for cost or expenses where such
action is being prosecuted or defended in the bona fide interest of Holdings or
any other Group Member;
 
(e)  Liens on deposits to secure, or any Lien otherwise securing, the
performance of bids, trade contracts (other than for borrowed money), leases,
statutory obligations, surety bonds, appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
 
(f)  Liens upon or in any fixed or capital assets to secure the purchase of or
the cost of construction or improvement of such fixed or capital assets or to
secure Indebtedness incurred solely for the purpose of financing the
acquisition, construction or improvement of such fixed or capital assets
(including Liens securing capital lease obligations); provided, that (i) such
Lien secures Indebtedness which on the date incurred and after giving pro forma
effect thereto is permitted under Section 6.1(a), (ii) such Lien attaches to
such asset concurrently or within 90 days after the acquisition, improvement or
completion of the construction thereof; (iii) such Lien does not extend to any
other asset of any Group Member; and (iv) the Indebtedness secured by such Lien
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets;
 
(g)  Liens (x) outstanding on or over any Asset acquired after the Signing Date,
(y) in existence at the date of such acquisition and not created in
contemplation thereof, and (z) where the principal amount secured thereby is not
increased over the amount so secured and outstanding at the time of such
acquisition (other than in the case of Liens for a fluctuating balance facility,
by way of utilization of that facility within the limits applicable thereto at
the time of acquisition);
 
(h)  Liens constituted by a right of set off, or rights over a margin call
account, or any form of cash collateral, or any similar arrangement, in any such
case for obligations incurred in respect of any Hedge Agreements, as renewed or
extended upon the renewal or extension or refinancing or replacement of the
indebtedness secured thereby;
 
(i)  Liens existing on the Signing Date and set forth on Schedule 6.2(i) as
renewed, extended, refinanced or replaced, provided that such renewal,
extension, refinancing, or replacement does not cover any other Assets or
increase the obligations secured thereby;
 
(j)  Liens on the property of a Person existing at the time such Person is
merged into or consolidated with Holdings or any other Group Member and not
incurred in contemplation with such merger or consolidation; and
 
(k)  Liens created or outstanding on or over Assets of Holdings or other Group
Members, provided that the aggregate outstanding principal, capital and nominal
amounts secured by all Liens created or outstanding as permitted under clauses
(f) through (j) above and this clause (k) shall not at any time exceed 10% of
Consolidated Net Worth.
 
6.3  Fundamental Changes
 
. Merge, consolidate or amalgamate, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business, except that so long as no Default or Event of
Default has occurred and is continuing or would result therefrom:
 
(a)  any entity may be merged or consolidated with or into Holdings (provided
that Holdings shall be the continuing or surviving corporation) or any other
Restricted Subsidiary of Holdings (provided that such Restricted Subsidiary
shall be the continuing or surviving corporation);
 
(b)  any Restricted Subsidiary of Holdings may Dispose of any or all of its
Assets (i) to Holdings or any other Restricted Subsidiary of Holdings (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 6.4 and may thereafter liquidate, wind up or dissolve; and
 
(c)  the Acquisition.
 
6.4  Disposition of Property
 
. Dispose of any of its Assets, whether now owned or hereafter acquired, or, in
the case of Holdings or any of its Restricted Subsidiaries, issue or sell any
shares of such Restricted Subsidiary’s Capital Stock to any Person, except:
 
(a)  Dispositions of obsolete or worn out property in the ordinary course of
business;
 
(b)  sales of inventory in the ordinary course of business;
 
(c)  Dispositions permitted by Section 6.3(b)(i);
 
(d)  sales or issuances of any Restricted Subsidiary’s Capital Stock to Holdings
or to any Restricted Subsidiary of Holdings; and
 
(e)  the Disposition of other Assets, the aggregate net book value of which,
when combined with all such other Assets sold, leased, transferred or otherwise
disposed of since June 30, 2004, would not exceed 20% of Holdings’ consolidated
Assets at the end of the preceding fiscal quarter (including the fourth fiscal
quarter) of Holdings for which financial statements have most recently been
delivered to the Administrative Agent pursuant to Section 5.1.
 
6.5  Restricted Payments
 
. Declare or pay any dividend (other than dividends payable solely in common
stock of the Person making such dividend) on, or make any payment on account of,
or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, “Restricted
Payments”), except that:
 
(a)  any Restricted Subsidiary may make Restricted Payments to Holdings or to
any Restricted Subsidiary of Holdings or to any third-party investors in any
Restricted Subsidiary of Holdings;
 
(b)  so long as no Event of Default shall have occurred and be continuing,
Holdings may pay dividends on shares of its Capital Stock; and
 
(c)  so long as no Event of Default shall have occurred and be continuing,
Holdings may buy back any outstanding shares of its Capital Stock.
 
6.6  Investments
 
. Make any advance, loan, extension of credit (by way of guaranty or otherwise)
or capital contribution to, or purchase any Capital Stock, bonds, notes,
debentures or other debt securities of, or any assets constituting a business
unit of, or make any other investment in, any Person (all of the foregoing,
“Investments”), except:
 
(a)  extensions of trade credit in the ordinary course of business;
 
(b)  investments in Cash Equivalents;
 
(c)  Guarantee Obligations otherwise permitted by this Agreement;
 
(d)  loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $2,000,000 at any one time
outstanding;
 
(e)  the Acquisition;
 
(f)  other Investments made by Holdings or its Restricted Subsidiaries
(excepting the Borrower) subsequent to March 31, 2004 where such Investments
consist of purchases of, or other investments in, the Capital Stock or other
equity or ownership interests, assets, obligations or other interests in,
Subsidiaries, joint ventures, or other Persons, in each case that are engaged
principally in the business of purchasing, gathering, compression,
transportation, distribution, exploration, production, processing or storage of
natural gas, or asset management with respect to the foregoing, provided that no
such purchases or other investments of Capital Stock or other equity or
ownership interests are opposed by the board of directors or other comparable
governing body or management of the issuer of such Capital Stock or other equity
or ownership interests; and
 
(g)  $150,000,000 in respect of Investments other than those described in the
preceding clause (f).
 
6.7  Negative Pledge Clauses
 
. Except for the agreements listed on Schedule 6.7, enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Group Member to create, incur, assume or suffer to exist any Lien upon any
of its property or revenues, whether now owned or hereafter acquired, other than
(a) this Agreement and the other Loan Documents and (b) any agreements governing
any purchase money Liens or capital lease obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby).
 
6.8  Clauses Restricting Subsidiary Distributions
 
. Enter into or suffer to exist or become effective any consensual encumbrance
or restriction on the ability of any Restricted Subsidiary of Holdings to (a)
make Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, Holdings or any other
Restricted Subsidiary of Holdings, (b) make loans or advances to, or other
Investments in, the Borrower or any other Restricted Subsidiary of Holdings or
(c) transfer any of its assets to Holdings or any other Restricted Subsidiary of
Holdings, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions with respect to a Restricted Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Restricted Subsidiary, and (ii) any agreements with joint venture partners in
connection with joint ventures permitted by this Agreement.
 
6.9  Lines of Business and Hedge Activities
 
. (a) With respect to Holdings and each Subsidiary (excepting the Borrower),
enter into any business, either directly or through any Subsidiary, except for
(i) those businesses in which Holdings and its Subsidiaries (excepting the
Borrower) and its existing joint ventures are engaged on the date of this
Agreement, (ii) that are reasonably related to the businesses referred to in the
preceding clause (i), or (iii) that are being undertaken by comparable companies
in the natural gas industry, (b) with respect to the Borrower, enter into any
business, except for that in which the Borrower is engaged on the date hereof,
or (c) with respect to Holdings, the Borrower, and each other Group Member,
enter into any Hedge Agreement except in the ordinary course of their business
and consistent with industry practices.
 
6.10  Designation of Subsidiaries
 
. With respect to Holdings, designate or redesignate any Unrestricted Subsidiary
as a Restricted Subsidiary, or designate or redesignate any Restricted
Subsidiary as an Unrestricted Subsidiary, unless (a) Holdings shall have given
not less than ten (10) days’ prior written notice to the Lenders that the Board
of Directors of Holdings has made such determination, (b) at the time of such
designation or redesignation, and immediately after giving effect thereto, no
Default or Event of Default would exist, (c) in the case of the designation of a
Restricted Subsidiary as an Unrestricted Subsidiary and after giving effect
thereto, (i) such Unrestricted Subsidiary so designated shall not, directly or
indirectly, own any Indebtedness or Capital Stock of Holdings or any Restricted
Subsidiary, and (ii) such designation shall be deemed a sale of assets and shall
be permitted by the provisions of Section 6.4, (d) in the case of the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary and after
giving effect thereto, (i) all outstanding Indebtedness of such Restricted
Subsidiary so designated shall be permitted within the applicable limitations of
Section 6.1, and (ii) all existing Liens of such Restricted Subsidiary so
designated shall be permitted within the applicable limitations of Section 6.2,
(e) in the case of the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, such Restricted Subsidiary shall not at any time after the date of
this Agreement have previously been designated as an Unrestricted Subsidiary
more than once, and (f) in the case of the designation of an Unrestricted
Subsidiary as a Restricted Subsidiary, such Unrestricted Subsidiary shall not at
any time after the date of this Agreement have previously been designated as
Restricted Subsidiary more than once.
 
6.11  Amendments to Acquisition Documents
 
. Amend, supplement or otherwise modify the terms and conditions of the
Acquisition Documentation except for any such amendment, supplement or
modification that (i) becomes effective after the Funding Date and (ii) could
not reasonably be expected to have a Material Adverse Effect.
 
6.12  Most Favored Nation Status
 
. With respect to the Borrower, enter into any credit agreement or any other
loan agreement, document or instrument governing, evidencing or securing any
Indebtedness of the Borrower, or enter into any amendment, waiver or supplement
to any of the foregoing, which (a) contains pricing terms more favorable to the
lenders thereunder than under this Agreement, (b) provides guaranties and/or
collateral or (c) contains any restrictive financial covenant (or any related
definition) which is not included in this Agreement or which is more restrictive
than a similar covenant or definition in this Agreement, in each case without
offering to the Lenders to amend this Agreement to increase the pricing, to
provide for such guaranties and/or collateral on an equal and ratable basis and
to include such covenant or such more restrictive provision or definition.
 
SECTION 7.&NBSP;&NBSP;  EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
 
(a)  the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or
 
(b)  any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
 
(c)  (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect to
Holdings and the Borrower only), Section 5.7(a), Section 5.9 or Section 6 of
this Agreement; or
 
(d)  any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) knowledge
thereof by any Responsible Officer of any Loan Party or (ii) notice to the
Borrower from the Administrative Agent or the Required Lenders; or
 
(e)  any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace or notice and cure, if any, provided in any instrument or
agreement under which such Indebtedness was created; or (iii) or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate the maturity of such Indebtedness; or any such
Indebtedness shall be declared due and payable, or be required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the scheduled maturity thereof by reason of such event or condition; provided,
that a default, event or condition described in clause (i), (ii) or (iii) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the total principal amount of which
exceeds in the aggregate $75,000,000 (which, in the case of Indebtedness arising
under any Hedge Agreement, shall be determined as the amount, if any, that would
then be payable by the Group Member thereunder if such Hedge Agreement were to
be terminated as a result of default by such Group Member); or
 
(f)  (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 90 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 90 days from the entry thereof; or (iv)
any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
 
(g)  (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, results in
liabilities of the Group Members in respect thereof in excess of $75,000,000; or
 
(h)  one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate liabilities (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$75,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
 
(i)  the guarantee contained in Section 2 of the Guarantee Agreement shall
cease, for any reason, to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert; or
 
(j)  (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, of more than 30% of the
outstanding common stock of Holdings or (ii) the board of directors of Holdings
shall cease to consist of a majority of Continuing Directors;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Commitments
to be terminated forthwith, whereupon the Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable. Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.
 
SECTION 8.&NBSP;&NBSP;  THE AGENTS
8.1  Appointment
 
. Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the Agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
8.2  Delegation of Duties
 
. The Administrative Agent may execute any of its duties under this Agreement
and the other Loan Documents by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.
 
8.3  Exculpatory Provisions
 
. Neither any Agent nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
 
8.4  Reliance by Administrative Agent
 
. The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to Holdings or the Borrower),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
 
8.5  Notice of Default
 
. The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default unless the Administrative
Agent has received notice from a Lender, Holdings or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
 
8.6  Non-Reliance on Agents and Other Lenders
 
. Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender. Each Lender represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
 
8.7  Indemnification
 
. The Lenders agree to indemnify each Agent in its capacity as such (to the
extent not reimbursed by Holdings or the Borrower and without limiting the
obligation of Holdings or the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, claims, demands, causes of action or disbursements of any kind
whatsoever (whether or not an Indemnitee is a party to any such action, suit,
demand, cause of action, etc.) that may at any time (whether before or after the
payment of the Loans) be imposed on, incurred by or asserted against such Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.
 
8.8  Agent in Its Individual Capacity
 
. Each Agent and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent. With respect to its Loans made or renewed by it, each
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.
 
8.9  Successor Administrative Agent
 
. The Administrative Agent may resign as Administrative Agent upon 10 days’
notice to the Lenders and the Borrower. If the Administrative Agent shall resign
as Administrative Agent under this Agreement and the other Loan Documents, then
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall (unless an Event of Default under
Section 7(a) or Section 7(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
 
8.10  Syndication Agent
 
. The Syndication Agent shall not have any duties or responsibilities hereunder
in its capacity as such.
 
SECTION 9.&NBSP;&NBSP;  MISCELLANEOUS
9.1  Amendments and Waivers
 
. Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 9.1. The Required Lenders and each Loan Party (any
required response to the matters described in clauses (a) or (b) of this Section
9.1 not to be unreasonably delayed by any party) party to the relevant Loan
Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party (any required response to the matters
described in clauses (a) or (b) of this Section 9.1 not to be unreasonably
delayed by any party) party to the relevant Loan Document may, from time to
time, (a) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive any principal amount or extend the
final scheduled date of maturity of any Loan beyond the Maturity Date, reduce
the stated rate of any interest or fee payable hereunder or extend the scheduled
date of any payment thereof, or increase the amount or extend the expiration
date of any Lender’s Commitment, in each case without the written consent of
each Lender directly affected thereby; (ii) eliminate or reduce the voting
rights of any Lender under this Section 9.1 without the written consent of such
Lender; (iii) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release the Guarantor from its obligations under the Guarantee Agreement without
the written consent of all Lenders; or (iv) amend, modify or waive any provision
of Section 8 without the written consent of the Administrative Agent. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
 
9.2  Notices
 
. All notices, requests and demands to or upon the respective parties hereto to
be effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
in the case of Holdings, the Borrower and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:
 
Holdings:
AGL Resources Inc.
 
Ten Peachtree Place NE, Suite 1000
 
Atlanta, Georgia 30309
 
Attention: Treasurer
 
Telecopy: (404) 584-3589
 
Telephone: (404) 584-3580
   
The Borrower:
AGL Capital Corporation
 
2325-B Renaissance Drive
 
Suite 10
 
Las Vegas, Nevada 89119
 
Attention: President
 
Telecopy: (702) 966-4247
 
Telephone: (702) 966-4246
   
The Administrative Agent:
JPMorgan Chase Bank
 
270 Park Avenue
 
New York, New York 10017
 
Attention: Peter Ling
 
Telecopy: (212) 270-0213
 
Telephone: (212) 270-4676
   

; provided that any notice, request or demand to or upon the Administrative
Agent or the Lenders shall not be effective until received.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
9.3  No Waiver; Cumulative Remedies
 
. No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
9.4  Survival of Representations and Warranties
 
. All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder and for a period of one year after the
indefeasible payment in full of all Obligations and the termination of this
Agreement and the other Loan Documents.
 
9.5  Payment of Expenses and Taxes
 
. The Borrower agrees (a) to pay or reimburse the Agents for all their
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to the Agents and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Signing Date or the Funding Date (in the
case of amounts to be paid on the Signing Date and the Funding Date,
respectively) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Agents shall deem appropriate, (b) to pay or
reimburse each Lender and each Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to each Agent, (c) to pay,
indemnify, and hold each Lender and each Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
each Agent and their respective officers, directors, employees, affiliates,
agents and controlling persons (each, an “Indemnitee”) harmless from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
9.5 shall be payable not later than 10 days after written demand therefor.
Statements payable by the Borrower pursuant to this Section 9.5 shall be
submitted to the Treasurer, AGL Resources Inc. (Telephone No. 404/584-3580)
(Telecopy No. 404/584-3589), at the address of the Borrower set forth in Section
9.2, or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent. The agreements in this
Section 9.5 shall survive repayment of the Loans and all other amounts payable
hereunder.
 
9.6  Successors and Assigns; Participations and Assignments
 
.
 
(a)  This Agreement shall be binding upon and inure to the benefit of Holdings,
the Borrower, the Lenders, the Administrative Agent, all future holders of the
Loans and their respective successors and assigns, except that the Borrower may
not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of each Lender.
 
(b)  Any Lender other than any Conduit Lender may, without the consent of the
Borrower, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Loans or
any fees payable hereunder, postpone the date of the final maturity of the Loans
or release the Guarantor from its obligations under the Guarantee Agreement, in
each case to the extent subject to such participation. The Borrower agrees that
if amounts outstanding under this Agreement and the Loans are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of setoff in respect of
its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have agreed to share
with the Lenders the proceeds thereof as provided in Section 9.7(a) as fully as
if it were a Lender hereunder. The Borrower also agrees that each Participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 with respect
to its participation in the Commitments and the Loans outstanding from time to
time as if it were a Lender; provided that, in the case of Section 2.15, such
Participant shall have complied with the requirements of said Section and,
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred. Each
Lender selling participations (other than the sale of participations to a Lender
Affiliate) shall use its commercially reasonable efforts to provide prompt
notice to the Borrower and the Administrative Agent of such participations and
of the identity of the purchasers of such participations; provided that no delay
or failure of such notice to be so given shall affect the validity of such sale.
 
(c)  Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment or the Loans at the time owing to it); provided that (i) except
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment or the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed), (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned and (iii) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, and the Eligible Assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an administrative
questionnaire. Upon (i) the execution and delivery of the Assignment and
Acceptance by the assigning Lender and assignee Lender, (ii) acceptance and
recording thereof by the Administrative Agent pursuant to paragraph (c) of this
Section, (iii) consent thereof from the Borrower to the extent required pursuant
to this clause (c) and (iv) if such assignee Lender is a Non-U.S. Lender,
compliance by such Person with Section 2.15(d), from and after the effective
date specified in each Assignment and Acceptance, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (b) of this Section.
 
(d)  The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 9.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and the principal amount of
the Loans owing to, each Lender from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, each
other Loan Party, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing the Loans recorded therein for all purposes of this Agreement.
Any assignment of any Loan, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register (and each Note shall expressly so provide). Any assignment or transfer
of all or part of a Loan evidenced by a Note shall be registered on the Register
only upon surrender for registration of assignment or transfer of the Note
evidencing such Loan, accompanied by a duly executed Assignment and Acceptance,
and thereupon one or more new Notes shall be issued to the designated Assignee.
 
(e)  Upon its receipt of an Assignment and Acceptance executed by an Assignor,
an Assignee and any other Person whose consent is required by Section 9.6(c),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) record the information contained therein
in the Register on the effective date determined pursuant thereto.
 
(f)  For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 9.6 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit assignments creating
security interests, including any pledge or assignment by a Lender to any
Federal Reserve Bank in accordance with applicable law.
 
(g)  The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (f) above.
 
(h)  Each of Holdings, the Borrower, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.
 
9.7  Adjustments; Set-off
 
.
 
(a)  Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under the Facility, if any
Lender (a “Benefitted Lender”) shall, at any time after the Loans and other
amounts payable hereunder shall immediately become due and payable pursuant to
Section 7, receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
 
(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, unless they have agreed to the contrary, without
prior notice to Holdings or the Borrower, any such notice being expressly waived
by Holdings and the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by Holdings or the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Holdings or the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
 
9.8  Counterparts
 
. This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.
 
9.9  Severability
 
. Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
9.10  Integration
 
. This Agreement and the other Loan Documents represent the entire agreement of
Holdings, the Borrower, the Administrative Agent and the Lenders with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.
 
9.11  GOVERNING LAW
 
. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
9.12  Submission To Jurisdiction; Waivers
 
. Each of Holdings and the Borrower hereby irrevocably and unconditionally:
 
(a)  submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
 
(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be, at its address set forth in Section 9.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;
 
(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
9.13  Acknowledgements
 
. Each of Holdings and the Borrower hereby acknowledges that:
 
(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
 
(b)  neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
 
(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.
 
9.14  Confidentiality
 
. Each of the Administrative Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided that
nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any Lender Affiliate, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Hedge Agreement (or any professional
advisor to such counterparty), (c) subject to an agreement to comply with the
provisions of this Section, to its employees, directors, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates,
(d) upon the request or demand of any Governmental Authority, (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, or (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document.
 
9.15  WAIVERS OF JURY TRIAL
 
. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
 




    
     

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
AGL RESOURCES INC.






By:  /s/ Andrew W. Evans                
Name: Andrew W. Evans
Title: Vice President and Treasurer






AGL CAPITAL CORPORATION






By: /s/ Paul R. Shlanta                
Name: Paul R. Shlanta
Title: President and Corporate Secretary


 
    
     

--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, as Administrative
Agent and as a Lender






By:  /s/ Marian N. Schulman                
Name: Marian N. Schulman
By: Managing Director




 
    
     

--------------------------------------------------------------------------------

 


MORGAN STANLEY SENIOR FUNDING, INC., as Syndication Agent






By: /s/ Jaap L. Tonckens                
Name: Jaap L. Tonckens
Title: Vice President,
      Morgan Stanley Senior Funding




MORGAN STANLEY BANK, as a Lender






By: /s/ Jaap L. Tonckens                
Name: Jaap L. Tonckens
Title: Vice President,
Morgan Stanley Bank




 
    
     

--------------------------------------------------------------------------------

 


SUNTRUST BANK, as a Lender






By: /s/ David H. Eidson                
Name: David H. Eidson
Title: Senior Vice President
SunTrust Bank


 
    
     

--------------------------------------------------------------------------------

 


WACHOVIA BANK, N.A., as a Lender






By: /s/ Mark D. Weir                
Name: Mark D. Weir
Title: Director


 
    
     

--------------------------------------------------------------------------------

 


THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH, as a Lender






By:  /s/ Ro Toyoshima                
Name: Ro Toyoshima
Title: Vice President


 
    
     

--------------------------------------------------------------------------------

 


BANK OF AMERICA, N.A., as a Lender






By: /s/ Kevin Bertelsen                
Name: Kevin Bertelsen
Title: Vice President


 
    
     

--------------------------------------------------------------------------------

 


CALYON NEW YORK BRANCH, as a Lender






By: /s/ Olivier Audemard                
Name: Olivier Audemard
Title: Managing Director




By: /s/ Michael Steinlauf                
Name: Michael Steinlauf
Title: Managing Director








 




       

--------------------------------------------------------------------------------

 




 